

116 HR 3851 RH: Brand USA Extension Act
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 299116th CONGRESS2d SessionH. R. 3851[Report No. 116–376, Part I]IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Welch (for himself, Mr. Bilirakis, Ms. Titus, and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedJanuary 13, 2020Additional sponsors: Mr. Walden, Mr. Fitzpatrick, Mr. Sablan, Mr. Stanton, Mr. Higgins of New York, Mr. Van Drew, Mr. Blumenauer, Mr. Reschenthaler, Mr. Panetta, Ms. Eshoo, Mr. Cuellar, Ms. Wexton, Ms. Castor of Florida, Mr. Rush, Mr. Soto, Mr. Huffman, Ms. Norton, Mr. Correa, Mr. Dunn, Mr. Case, Ms. Pingree, Miss González-Colón of Puerto Rico, Mr. Westerman, Ms. Kuster of New Hampshire, Mr. Peters, Ms. Kendra S. Horn of Oklahoma, Ms. Sánchez, Mr. Tipton, Ms. Craig, Mr. Katko, Mr. Young, Mr. David P. Roe of Tennessee, Mr. Wilson of South Carolina, Ms. Sherrill, Mr. Tonko, Ms. Shalala, Mrs. Torres of California, Mr. Gallego, Mr. Gianforte, Mr. Cunningham, Mrs. Lee of Nevada, Mr. Kildee, Mrs. Brooks of Indiana, Mr. LaHood, Mr. Amodei, Mr. Kinzinger, Mr. Lucas, Mr. Riggleman, Mr. Levin of California, Mr. Fleischmann, Mr. Schrader, Mr. Ruiz, Ms. Torres Small of New Mexico, Mr. Pappas, Mr. Smith of New Jersey, Mr. Upton, Mr. Rutherford, Mr. Trone, Mr. Wright, Mr. Crist, Mr. Veasey, Mr. Bacon, Mr. Quigley, Mr. Perlmutter, Mr. Huizenga, Ms. Velázquez, Mr. Kilmer, Mr. Kelly of Pennsylvania, Mr. Keating, Mr. Norman, Mr. Gottheimer, Mr. Ted Lieu of California, Ms. Stevens, Mrs. Murphy of Florida, Mrs. Dingell, Mr. Johnson of Ohio, Mr. Rouda, Mrs. Napolitano, Mr. Foster, Mr. Gooden, Ms. Clarke of New York, Mr. Spano, Mr. Luetkemeyer, Mr. Diaz-Balart, Mr. Carter of Georgia, Mr. Joyce of Ohio, Mr. Horsford, Mr. Cicilline, Mr. Smith of Missouri, Mrs. Luria, Mr. Fortenberry, Mr. Pocan, Mr. Beyer, Mr. Bucshon, Ms. Brownley of California, Ms. Matsui, Ms. Sewell of Alabama, Mr. Luján, Mr. Rice of South Carolina, Mr. Hurd of Texas, Mr. Pascrell, Mr. McEachin, Mrs. Wagner, Mr. Timmons, Mr. O'Halleran, Mr. Cárdenas, Ms. DeGette, Mr. Cisneros, Mr. Butterfield, Mrs. Fletcher, Mr. Hastings, Mrs. Axne, Mrs. Trahan, Mr. Turner, Mr. Latta, Ms. Schakowsky, Mr. Cooper, Mr. Rooney of Florida, Mr. Cole, Mr. Stivers, Mr. Guthrie, Mr. Bishop of Utah, Mr. Gonzalez of Texas, Mr. Johnson of South Dakota, Ms. Davids of Kansas, Mr. Thompson of California, Mr. Aderholt, Ms. Blunt Rochester, Mr. Kim, Ms. Houlahan, Mr. Crenshaw, Mr. Lamb, Mr. Castro of Texas, Ms. Wild, Mr. Mooney of West Virginia, Ms. Dean, Mr. Carbajal, Ms. Slotkin, and Mr. AllredJanuary 13, 2020Reported from the Committee on Energy and Commerce with an amendmentStrike out all after the enacting clause and insert the part printed in italicJanuary 13, 2020Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to be printedFor text of introduced bill, see copy of bill as introduced on July 19, 2019A BILLTo extend funding for Brand USA through fiscal year 2027, and for other purposes.
	
 1.Short titleThis Act may be cited as the Brand USA Extension Act. 2.The Corporation for Travel PromotionSubsection (b) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(b)) is amended—
 (1)in paragraph (2)(A)— (A)in clause (ii), by inserting or foodservice after restaurant;
 (B)in clause (v), by inserting , such as outdoor recreation before the semicolon at the end; and (C)in clause (viii), by inserting commercial or private before passenger air sector;
 (2)in paragraph (5)(A)— (A)in clause (iii), by inserting speaking conventions, sales missions, after trade shows,;
 (B)in clause (iv), by striking and at the end; (C)in clause (v), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (vi)to promote tourism to the United States through digital media, online platforms, and other appropriate medium.; and
 (3)in paragraph (7)(C), by striking 3 days and inserting 5 days. 3.Accountability measuresSubsection (c) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(c)) is amended—
 (1)in paragraph (2), by striking $500,000 and inserting $450,000; and (2)in paragraph (3)—
 (A)by redesignating subparagraph (I) as subparagraph (K); (B)in subparagraph (H)(iii), by striking and at the end; and
 (C)by inserting after subparagraph (H)(iii) the following:  (I)a list of countries the Corporation identifies as emerging markets for tourism to the United States;
 (J)a description of the efforts the Corporation has made to promote tourism to rural areas of the United States; and.
 4.Extension of funding for Brand USASubsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)) is amended— (1)in paragraph (2)(B), by striking 2020 and inserting 2027;
 (2)in paragraph (3)(B)(ii), by striking 70 percent and inserting 50 percent; and (3)in paragraph (4)(B), by striking 2020 and inserting 2027.
 5.Performance planNot later than 90 days after the date of the enactment of this Act, the Corporation for Travel Promotion shall make the performance metrics established pursuant to subsection (f)(1)(A) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(f)(1)(A)) publicly available on the website of the Corporation.
 6.Electronic system for travel authorization fee increaseSection 217(h)(3)(B)(i)(I) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(i)(I)) is amended by striking $10 and inserting $17.
		
		January 13, 2020
		Reported from the Committee on Energy and Commerce with an amendmentJanuary 13, 2020Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to be printed